Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 4/29/2021 to the claims are accepted. In this amendment, claims 1, 4-6, 10-11, 14-19, 24, and 26 have been amended and claims 2-3, 9, 13, 20, and 23 have been canceled.  In response, the 101 rejection is withdrawn in view of the amendments.
Response to Argument
3.	Applicant’s arguments filed on 4/29/2021 have been fully considered. But they are not persuasive for the reason below:
a. Regarding the priority: The provisional application does not disclose the current application claim 1.  Thus, the effective date for the current application 15/750,972 is considered as its PCT filing date 12/06/2017.
b. The argument regarding “N” objection is not persuasive. “N” should be defined to avoid “indefinite”. It is not clear whether “N” is “an integer” or “a natural number”.
	c. The arguments regarding the amended limitation that Amit505 does not teach “to extract overlay information from the less than 2N cells” and David fails to provide the missing teaching of Amit, have been fully considered but they are moot in view of new ground of rejection. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art David discloses this new feature as demonstrated more fully below.
Priority
4.	Applicant is claiming the benefit for the current application 15/750,972 which claims the benefit of the filing data of US provisional application No. 62/546,509 filed on 08/16/2017 is not considered because the provisional application specification does not disclose current limitation of claim 1, e.g. “a plurality of irregular repeating units, at least one of the targets being part of the portion having N>2 overlapping layers, N cell pairs, each pair having opposite offsets at a different layer, and so on.”  Thus, the effective date for the current application 15/750,972 is considered as its PCT filing date 12/06/2017.
Claim Objections
5.    	Claims 1, 4-7, 11-12, 14-19, and 21-22 are objected to because of the following informalities: 
a. In claims 1, 14-17, and 19 the term “N” should be defined to avoid indefinite. It is not clear whether N is a natural number or integer number.
b. In claim 7, “the sensitivity calibration targets” should be consistent with “at least one sensitivity calibration target” in Claim 1 and claim 8.	
c. The terms “the targets” and “the plurality of the targets” in Claims 1, 4, 14-16, and 18-19, and “at least one of the targets” and “the at least one target” in claims 21-22,  should be consistent and to avoid lack antecedent basis
d. The terms “the portion” and “the portion of the device design” in claims 1, 5-6, 11, 12, and 14-15, and “the portion of the device”, “the at least one portion” in claims 5 and 12, should be consistent and to avoid lack antecedent basis.  
the adjacent target cells” should be “adjacent target cells” to avoid lack antecedent basis.
f. In claim 17, “the measuring is of”, should it be “is” or “of”?
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 4-8, 10-12, 14-19, 21-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in Claim 1, line 10, “a plurality of targets to provide layer-specific metrology parameters, at least one of the targets being part of the at least the portion having N>2 overlapping layers” is indefinite. If N=1 or N=2, this algebraic expression N>2 is not true.
b. Further in lines 12-13, “wherein the plurality of targets comprises less than 2N cells” is indefinite. If N=1, there is only one target comprises one cell only (not a plurality of targets as recited).
c. Further in line 15, “the plurality of targets comprises at least one of N cell pairs” is indefinite. If N=1, only one target having one cell (see Q’s a. and b. above). 
	d. Similarly, in Q’s b. “a plurality of targets comprises less than 2N” and in Q’s c. “a plurality of targets comprises at least one of N cell pairs”, indefinite. If N=3, the targets in Q’s b. < 2N meaning < 6 cells while the targets in Q’s c = 2N pairs = 6 cells. It is not clear whether targets in Q’s b. or targets in Q’s c. is true?
For the purpose of examination, it is assumed N=1, so “less than 2N cells” is assumed “one cell”, meaning “one target comprises one cell”.
 e. The recitation in claim 4, “wherein the plurality of targets comprises a single cell per target” is indefinite. Claim 4 depends on Claim 1, but Claim 1 recites “a plurality of targets comprises “N cell pairs”, e.g. if targets = 3, so “a single cell per a target” as recited in claim 4 does not match with “N cell pairs” = 6 cells recited in claim 1. 
f. The recitation in claims 18-19, “wherein the measuring of the differential signals” is indefinite. It is not clear whether this limitation is the same “wherein the measuring of N differential signals” as recited in claim 17?  The specification discloses “at least M differential signals from the multi-layered metrology target” (paras [0010], [0077]). Thus, “N different signals” in claim 17 is different from “the differential signals” in claims 18-19. 
Due to number of rejections, the Examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections.

Examiner note: It is suggested Applicant should clarify a different representative letter for number of target layers and cells, e.g. as disclosed in the specification, M represents for the number of target layers and N represents for the number of cells.
AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1, 4-8, 10-12, 14-19, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being obvious over Amit et al, hereinafter Amit505 (US 2016/0266505 of record) in view of David (US 2018/0358271- of record).
 As per Claim 1, Amit505 teaches a method of directly measuring metrology parameters on devices, the method comprising: 

applying algorithm to calibrate sensitivity using at least one of: an intensity of diffraction orders orthogonal to the at least one direction, introduced offsets along a non-critical direction, target cells with introduced offsets adjacent to the portion, or at least one sensitivity calibration target (abstract, para [0009] lines 8-12), 
wherein the measuring is carried out scatterometrically on a plurality of targets to provide layer-specific metrology parameters (para [0009] lines 12-14), at least one of the targets being part of the portion having N>2 overlapping layers (para [0009] lines 14-16), and
wherein the plurality of targets comprises at least one of: N cell pairs, each pair having opposite offsets at a different layer; N cells with selected intended offsets; N or fewer cells with selected intended offsets configured to utilize pupil information; and N-cell calibration targets alongside between N-1 and two overlay targets (para [0009] last 6 lines) .  
	Amit505 does not teach applying at least one machine learning algorithm to calibrate sensitivity using at least one of: introduced offsets along a non-critical direction, target cells with introduced offsets adjacent to the portion, or at least one sensitivity calibration target.
David discloses applying at least one machine learning algorithm to calculate sensitivity (apply machine learning algorithms, i.e. to predict when a defect occurs (see [0048], [0064]), e.g. features formed with no critical overlay errors in Fig 5B comparing to Fig 5A, paras [0015], [0060]), offsets adjacent or sensitive (paras [0049], [0053]); and wherein the plurality of targets comprises less 2N cells, wherein the applying at least one machine learning algorithm is further configured to extract overlay information from the less than 2N cells (as stated in 112b rejection above, it is assumed “less than 2N cells” means one target comprises one cell (assumed N=1), “one cell” considered “input parameter/feature of layer” meaning - “the target includes overlay information”.  David discloses input feature may be removed by machine learning algorithm (para [0114], [0116], [0147]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms to remove feature as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).   
As per Claim 4, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the plurality of targets comprises a single cell per target, and wherein the at least one machine learning algorithm is applied to enable model-free on-the-fly optical overlay measurements of the single cell (see paras [0004], [0154], [0153]).  Amit505 does not explicitly disclose applying at least one machine learning algorithm to enable overlay measurements. However, David teaches applying at least one machine learning algorithm to enable overlay measurements (see [paras 0034], [0056], [0123]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide 
As per Claim 5, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the introduced offsets are orthogonal to a critical direction of the portion of the device (Fig 15, step 810, [0009], [0151], see Claim 2) and wherein the measuring the at least one Page 2 of 11App. No. 15/750,972Response to Office Action dated August 28, 2020Docket No. 078697.00135 (P5129US1)metrology parameter is carried out without introducing an intended offset along the critical direction of the portion (abstract, Fig 15, [0150]).  
As per Claim 6, Amit505 in view of David discloses the method of claim 5, Amit505 further discloses wherein a measurement direction of the adjacent target cells is perpendicular to the critical direction of the portion (see Claim 3, [0141]).  
As per Claim 7, Amit505 in view of David discloses the method of claim 1, Amit505 further comprising selecting parameters of at least one of the adjacent target cells and the sensitivity calibration targets, to reduce inaccuracy according to parameters (see Claim 4, [0164], fig 17 cont. 955). But Amit505 does not disclose reducing according to parameters of the at least one machine learning algorithm. David teaches reducing according to parameters of the at least one machine learning algorithm (see [0147], [0118]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).  
As per Claim 8, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the at least one sensitivity calibration target is on scribe lines (see fig 17, step 915, Claim 5, [0160]).  
As per Claim 10, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein an overlay signal using reference measurements and the method further comprises identifying and reducing a signal contamination due to target irregularities from the overlay signal (see fig 15, step 830, [0049], [0073], [0151]). Amit505 does not disclose using machine learning algorithm. David using machine learning algorithm (see [0034], [0089]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).  
As per Claim 11, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein estimate a noise in the measurements of the at least one metrology parameter, wherein the noise results from irregularities of the portion, being its deviations from strict periodicity, and to estimate a measurement error accordingly (see [0120], Claim 6).  Amit505 does not disclose using machine learning algorithm. David using machine learning algorithm (see [0034], [0089]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).  
As per Claim 12, Amit505 in view of David discloses the method of claim 11, Amit505 further discloses wherein the at least one portion comprises a plurality of device design portions selected to yield a derived pupil plane image or a derived field plane image from respective pupil images of the portions, which satisfies a specified criterion with respect to the estimated noise (see Claim 7, [0152], [0156]).   
As per Claim 14, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the targets comprise N cells with selected intended offsets (see [0097]), at least one of the cells being part of the portion and having a zero intended offset (see Claim 9, [0154]).  
As per Claim 15, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the multi-layered targets comprise N or fewer cells with selected intended offsets configured to utilize pupil information, at least one of the cells being part of the portion and having a zero intended offset (see Claim 10, [0152]).
As per Claim 16, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the targets comprise N-cell calibration targets alongside between N-1 and two overlay targets, at least one of the overlay targets being part of the portion and having a zero intended offset (see Claim 11). 
As per Claim 17, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses wherein the measuring is of N differential signals (see Claim 12). Amit505 does not disclose using machine learning algorithm. David using machine learning algorithm (see [0034], [0089]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide 
As per Claim 18, Amit505 in view of David discloses the method of claim 17, Amit505, wherein the measuring of the differential signals is carried out sequentially for consecutive layers of the targets ([0098], see Claim 13).  
As per Claim 19, Amit505 in view of David discloses the method of claim 18, Amit505 further discloses wherein the measuring of differential signals is carried out simultaneously for the N layers, by carrying out the measuring at a pupil plane with respect to the targets and using measurements of a plurality of pixel positions at the pupil plane (Fig 4, steps 137-138).   
As per Claim 21, Amit505 in view of David discloses the method of claim 1, Amit505 further discloses further comprising deriving, at least one device-like pattern from a respective at least one device design, and designing at least one of the targets to have regions between periodic structures thereof at least partially filled by the at least one device-like pattern (Fig 9, [0012], see Claim 19). Amit505 does not disclose deriving pattern based on parameter of the at least one machine learning algorithm. David discloses deriving pattern based on parameter of the at least one machine learning algorithm (paras [0052], [0116]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).   
As per Claim 22, Amit505 in view of David discloses the method of claim 21, Amit505 further discloses further comprising designing the at least one target to have sub-regions between elements of the periodic structures at least partially filled by the at least one device-like pattern (see Claim 20).   
As per Claim 24, Amit505 in view of David discloses a non-transitory computer program product comprising a computer readable storage medium having computer readable program embodied therewith and configured to carry out at least partially the method of claim 1 (Amit505, see [0096]).  
As per Claim 25, Amit505 in view of David discloses a metrology module comprising the computer program product of claim 24 (Amit505, [0150], [0159]).  
As per Claim 26, Amit505 in view of David discloses a target design file of targets designed according to parameters (Amit505, [0150], [0159]).  David using machine learning algorithm (see [0034], [0089]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Amit505 to provide machine learning algorithms as taught by David that would provide metrology solutions, i.e. overlay measurements can be made more accurate as proper adjustments to correct for overlay (David, [0079]).  
Conclusion
11.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863